DETAILED ACTION
1.	The amendment received on March 16, 2021 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 1 is objected to for the following:  due to the presence of ‘the first vacuum degassing channel’ in claim 3 (lines 2-3), it appears that on line 6 ‘a vacuum degassing channel’ should read –a first vacuum degassing channel-.  Correction is required.  Claims 2-11 are objected to by virtue of their dependency from claim 1.
4.	Claim 1 is also objected to for the following:  on line 13 it appears that ‘organic compound’ should read –organic compounds-.  Correction is required.  Claims 2-11 are objected to by virtue of their dependency from claim 1.
5.	Claim 2 is objected to for the following:  on line 3 ‘organic compound’ should read –organic compounds-.  Correction is required.  Claims 3-6 are objected to by virtue of their dependency from claim 2.
6.	Claim 5 is objected to for the following:  on line 2 ‘the vacuum degassing channel’ should read –the first vacuum degassing channel-.  Correction is required.  Claim 6 is objected to for its dependency from claim 5.
7.	Claim 12 is objected to for the following:  it appears that on line 3 and 4 ‘the system’ should read –the system for measuring-.  Corrections are required.  Claims 14-18 are objected to by virtue of their dependency from claim 12.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 7, 8, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al. (2014/0260708) in view of Katayama et al. (5,169,563) and Kautsky (3,458,453) further in view of Jayaraman et al. (2016/0370329) and Cheng et al. (2018/0172621) and Roberts (3,255,575)-previously cited.
	As for claims 1 and 12 (treating claim 12 as the apparatus for the practice of claims 1 and 3), Harrell in a use of detection techniques for contaminant and corrosion control in industrial processes discloses/suggests the following:  a method of testing a water sample for anticorrosion compounds thereby having a system for measuring the concentration of anticorrosion compounds in a water sample from a thermal power system (claim 1 and claim 12)(paragraph 0046 and note paragraphs 0042-0043 with paragraph 0011), the method comprising the steps of:
collecting the water sample from a thermal power system (claim 1) (paragraphs 0002 and 0046; 0033-0034)
 passing the water sample through an ion exchange column (claim 1 and 12) (abstract: separation technique applied to sample prior to being introduced into a device for detecting via the detection technique; paragraphs 0012, 0015, 0022)
claims 1 and 12) (paragraphs 0007 and 0038);
measuring absorption/transmission of the light by the anticorrosion compounds in the water sample via a spectrophotometer (claims 1 and 12) (paragraph 0007);
determining a concentration of the anticorrosion compounds within the water sample based on the absorption/transmission of the light in the UV Spectrum by the anticorrosion compounds via a spectrophotometer (claims 1 and 12) (paragraphs 0007 and 0011).
Harrell does not explicitly refer to saturated and/or unsaturated aliphatic nitrogen containing organic compounds (claims 1 and 12).  Harrell does refer to hydroxylamines (paragraph 0046: line 2).  And specifically refers to corrosion inhibitors (page 3: column 1: paragraph 22,  lines 8-17).  And Katayama in a water treatment agent and water treatment method for a boiler appears to teach saturated and/or unsaturated aliphatic nitrogen organic compounds for corrosion prevention (abstract).  And Kautsky in corrosion inhibiting composition containing a neutral amide and C3-C8 volatile amine appears to teach saturated and/or unsaturated aliphatic nitrogen organic compounds for corrosion inhibition (abstract with col. 2: lines 9-13).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anticorrosion compounds be saturated and/or unsaturated aliphatic nitrogen containing organic compounds for corrosion inhibitors for corrosion prevention for water treatment comprise volatile amines and polyamines.
As for passing the water sample through a first vacuum degassing channel and thereby having a first vacuum degasser channel in fluid communication with the ion exchange column claims 1 and 12), Harrell is silent.  Nevertheless, Jayaraman in an ion exchange chromatography column, method, and system thereof teach having a degas channel before a chromatography separation device which is before a detector (Fig. 10: 510, 514, 516) wherein the chromatography separation device (Fig. 10: 514) includes ion exchange column (abstract; paragraph 00034) and the detector is uv-vis spectrometer (paragraph 0064).  However, Jayaraman has the degas channel before the sample (Fig. 10: 510 with 512 and sample).  Nevertheless, Cheng in a method of measuring an analyte teaches a vacuum degasser channel (paragraph 0047; Fig. 14: 510) before chromatography separation device (Fig. 14: 514) and detector (Fig. 14: 516).  And Cheng teaches that a sample may contain gas if not degassed (paragraph 0066).  And Roberts in an apparatus for obtaining bubble-free sample, and method for obtaining same teaches have a degasser channel (sole Figure 29) before the analyzer (sole Figure 40).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have water sample passed through a first vacuum degassing channel and thereby having a first vacuum degasser channel in fluid communication with the ion exchange column and the spectrophotometer in fluid communication with the first vacuum degasser channel in order to remove gases such as bubbles from the sample prior to entering the ion exchange column and detector so the bubbles would not interfere with ion exchange in the column or in the absorbance measurements of the liquid sample by the ultraviolet spectroscopic/spectrophotometric system.
claim 2, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claim 1).  In addition, Harrell in view of Katayama and Kautsky discloses/suggests wherein light is transmitted through the water sample and the absorption of light by the at least one saturated and/or unsaturated aliphatic nitrogen containing organic compounds in the water sample is measured using a spectrophotometer (see in view of Katayama and Kautsky in claim 1 above concerning ‘the at least one saturated and/or unsaturated aliphatic nitrogen containing organic compounds’; Harrell:  paragraph 0007:  ultraviolet visible spectrophotometry demonstrates using a ultraviolet visible spectrophotometer).
	As for claims 3 and 12 (treating claim 12 as the apparatus for the practice of claims 1 and 3),  Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claims 2).  In addition, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests passing the water sample through the ion exchange column and the first vacuum degassing channel prior to transmitting light into the water sample (claim 3) (see claims 1 and 12 above: ‘Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have water sample passed through a first vacuum degassing channel and thereby having a first vacuum degasser channel in fluid communication with the ion exchange column and the spectrophotometer in fluid communication with the first vacuum degasser channel in order to remove gases such as bubbles from the sample prior to entering the ion exchange column and detector so the bubbles would not interfere with ion exchange in the column or in the absorbance measurements of the liquid sample by the ultraviolet spectroscopic/spectrophotometric system.’).
claims 3 and 12), they are silent.  However, as stated above with Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts the water sample passes through the first vacuum degassing channel, then through ion exchange column, and then into the spectrophotometer (see claims 1 and 12 above:  ‘Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have water sample passed through a first vacuum degassing channel and thereby having a first vacuum degasser channel in fluid communication with the ion exchange column and the spectrophotometer in fluid communication with the first vacuum degasser channel in order to remove gases such as bubbles from the sample prior to entering the ion exchange column and detector so the bubbles would not interfere with ion exchange in the column or in the absorbance measurements of the liquid sample by the ultraviolet spectroscopic/spectrophotometric system’).
	Nevertheless, Jayaraman teaches using a pump to move fluid through a degas channel, chromatography separation device, and then into a detector (Fig. 10: 502, 510, 514, and 520).  As does Cheng (Fig. 14: 502 to 510 to 514 to 516).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pump the water sample through the ion exchange column, the first vacuum degassing channel, and the spectrophotometer thereby having a pump for pumping the water sample through the system and the ion exchange column in fluid 
As for claims 4 and 18, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claims 3 and 12).  In addition, Harrell discloses/suggests the ion exchange column is a strong acid cation exchange column (paragraph 0080: low pH demonstrates strong acid).
As for claim 7, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claim 1).  In addition, Harrell discloses/suggests wherein the method is a reagent/indicator free testing method (paragraph 0034:  sample introduced directly into detection device as well ‘may be conditioned’ by ‘chemical labeling’  does not preclude being conditioned without the use of reagents/indicators). Harrell in view of Katayama and Kautsky discloses/suggests measuring light absorption directly by the at least one saturated and/or unsaturated aliphatic nitrogen containing organic compound in the water sample (Harrell: paragraph 0007 with paragraph 0034; see in view of Katayama and Kautsky in claim 1 above concerning ‘the at least one saturated and/or unsaturated aliphatic nitrogen containing organic compounds’).
As for claim 8, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claim 1).  In addition, Harrell suggests wherein the thermal power system is a steam boiler (paragraph 0046: line 1; note Katayama:  abstract: line 1; col. 8, lines 62-66).
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al. (2014/0260708) in view of Katayama et al. (5,169,563) and Kautsky (3,458,453) further in view of Jayaraman et al. (2016/0370329) and Cheng et al. (2018/0172621) and Roberts (3,255,575)-previously cited further in view of Yeung et al. (4,498,774)-previously cited and Richardson et al. (5,242,602).
As for claims 9-10, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claim 1).  They are silent concerning the step of bringing the temperature of the water sample to between 24 degrees Celsius and 26 degrees Celsius prior to transmitting light through the water sample (claim 9); wherein the temperature of the water sample is brought to between 25 degrees Celsius and 26 degrees Celsius prior to transmitting light through the water sample (claim 10). 
Nevertheless, Yeung in a micro-polarimeter for high performance liquid chromatography discloses/suggests Yeung discloses/suggests the step of bringing the temperature of the liquid sample to between  24 degrees Celsius and 26 degrees Celsius, specifically, 25 degrees and 26 degrees Celsius, prior to transmitting light through the liquid sample (col. 8, lines 40-45: room temperature; col. 7, lines 55-60).  And Richardson in a spectrophotometric monitoring of multiple water treatment performance indicators using chemometrics suggests the step of bringing the temperature of the liquid sample, a boiler water sample, to between  24 degrees Celsius and 26 degrees Celsius, specifically, 25 degrees and 26 degrees Celsius, prior to measurement (col. 11, lines 28-32).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bring of bringing the temperature of the water sample to claim 9); wherein the temperature of the water sample is brought to between 25 degrees Celsius and 26 degrees Celsius prior to transmitting light through the water sample (claim 10) in order to perform a spectrophotometric measurement at room temperature.
11.	Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al. (2014/0260708) in view of Katayama et al. (5,169,563) and Kautsky (3,458,453) further in view of Jayaraman et al. (2016/0370329) and Cheng et al. (2018/0172621) and Roberts (3,255,575)-previously cited further in view of Hall et al. (2018/0237412)-previously cited.
As for claims 11 and 16, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, and Roberts discloses/suggests everything as above (see claims 1 and 12).  Harrell is silent concerning  the step of filtering the liquid sample using a .1 to . 3 micron filter prior to transmitting light into the liquid sample (claim 11) and they are all silent concerning the pump includes a suction inlet including a 0.1 -0.3 micron filter media oriented such that the liquid sample passes through the filter media as the liquid sample is pumped through the system (claim 16).  Nevertheless, Harrell demonstrates filtering samples out larger than .45 microns (paragraphs 0058, 0065, and 0072).   As well Roberts in an apparatus for obtaining bubble-free sample and method for obtaining same teaches using a microfilter to remove fine particles down to about 1 micron size (col. 2, lines 50-55) in a system comprising an ultraviolet spectrophotometer (col. 1, lines 18-21).  And Hall in a method and system for providing ultrapure water with flexible lamp configuration teaches using filters that trap particles of average diameter 10 microns to .05 and .02 microns (paragraph 0074).  Therefore, it would be obvious to one of ordinary skill in the art at time the invention was made to claim 11) and have the pump include a suction inlet including a 0.1 -0.3 micron filter media oriented such that the liquid sample passes through the filter media as the liquid sample is pumped through the system (claim 16) in order to have a liquid sample practically particulate free through ultrafine filtration in order to improve optical measurement accuracy by eliminating particle interference.
As for claim 17, Harrell in view of Katayama, Kautsky, Jayaraman, Cheng, Roberts, and Hall discloses/suggests everything as above (see claim 17).  They are silent concerning the filter media comprises a chemically resistant thermoplastic.  The examiner takes official notice that it is well known in the art to have filter media comprise a chemically resistant thermoplastic such as nylon.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the filter media comprise a chemically resistant thermoplastic such as nylon in order to have it not react with the solutions going through the system to contaminate the system and the measurements as well as to last due to corrosion resistance.
Response to Arguments
12.	Applicant’s arguments, see Remarks, filed March 16, 2021, with respect to the previous rejections under 35 USC 112(b), page 8 of Remarks, have been fully considered and are persuasive.  The previous rejections under 35 USC 112(b) have been withdrawn. 
13.	Applicant’s arguments with respect to claims 1-18 with respect to the previous rejections under 35 USC 102(a)(1)/102(a)(2) and 103 have been considered but are moot because the new 
Allowable Subject Matter
14.	Claim 19 is allowed.
15.	Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	As referred to in the attached PTOL-413/413b the following proposed claims 1 and 12 appear to be allowable:
1.	(Currently Amended)	A method of testing a water sample for anticorrosion saturated and/or unsaturated aliphatic nitrogen containing organic compounds, the method comprising the steps of:
collecting the water sample from a thermal power system;
 passing the water sample through an ion exchange column; 
passing the water sample through a first vacuum degassing channel after passing through the ion exchange column; 
transmitting light having a wavelength in the UV Spectrum into the water sample;
measuring absorption/transmission of the light by at least one saturated and/or unsaturated aliphatic nitrogen containing organic compounds in the water sample;

12.    (Currently Amended) A system for measuring the concentration of anticorrosion saturated and/or unsaturated aliphatic nitrogen containing organic compounds in a water sample from a thermal power system, the system for measuring comprising:
a pump for pumping the water sample through the system for measuring; 
an ion exchange column in fluid communication with the pump; 
a first vacuum degasser channel in fluid communication with the ion exchange column; and
a spectrophotometer in fluid communication with the ion exchange column via the first vacuum degasser channel, the spectrophotometer configured to transmit light having a wavelength of  in the UV spectrum into the water sample and measure the absorption/transmission of the light in the UV Spectrum by at least one saturated and/or unsaturated aliphatic nitrogen containing organic compounds in the water sample.
And note proposed claim 5 with proposed claims 1 and 12 stated above would appear to be drafted as:

the method further comprises passing the water sample through a second vacuum degassing channel before the water sample is passed through the strong acid cation-charged resin column and prior to transmitting light into the water sample.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886